|USDC SDNY

  
  
 

 

| DOCUMENT
UNITED STATES DISTRICT COURT : ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK }DOCH
xX : DATE FILED: IZ Lg [I q

ELIAS A. WORKNEH, : " :
: 15 Civ. 3521 (ER) (RWL)
Plaintiff,

- against - ORDER

SUPER SHUTTLE INTERNATIONAL, INC.,
VEOLIA TRANSPORT, NEW YORK CITY,
AIRPORTER, and GOLDEN TOUCH
TRANSPORTATION, :
Defendants. :
Xx

 

ROBERT W. LEHRBURGER, UNITED STATES MAGISTRATE JUDGE.

Having reviewed the parties' correspondence regarding Plaintiffs continuing
violation of this Court's orders (Dkt. 234 and 235), by January 17, 2020, Defendants shall
file proposed findings of fact (as they pertain to Plaintiff's repeated failure to comply with
orders) and conclusions of law supporting dismissal of the case. The conclusions of law
should include discussion of why terminating sanctions are warranted over lesser
sanctions such as an adverse inference regarding the contents of the records
sought. Defendants' filing shall be no longer than 10 pages (double-spaced). By
February 18, 2020, Plaintiff may file a response of no more than 10 pages (double-

spaced).
SO ORDERED.

h-— PL efrg

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE
Dated: December 6, 2019
New York, New York

Copies transmitted to all counsel of record and mailed to:
Elias Workneh

9019 63% Ave.
Flushing, NY 11374
